As filed with the Securities and Exchange Commission onFebruary 12, 2015 Registration Nos. 333-89822; 811-21114 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATIONSTATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No.135 þ and/or REGISTRATIONSTATEMENT UNDER THEINVESTMENTCOMPANYACTOF1940 Amendment No.144 þ ProShares Trust (Exact name of Registrant as Specified in Trust Instrument) 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) (240) 497-6400 (Area Code and Telephone Number) Michael L. Sapir, CEO ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 (Name and Address of Agent for Service) with copies to: John Loder, Esq. c/o Ropes& Gray LLP Prudential Tower 800 Boylston Street Boston, MA02199-3600 Amy R. Doberman ProShare Advisors LLC 7501 Wisconsin Avenue, Suite 1000 Bethesda, MD 20814 Approximate date of Proposed Public Offering: It is proposed that this filing will become effective: þ immediately upon filing pursuant to paragraph (b) o on………. pursuant to paragraph (b)(1)(iii) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) o onpursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This post-effective amendment relates only to ProShares Short Gold Miners, ProShares UltraShort Gold Miners and ProShares Ultra Gold Miners, each a series of ProShares Trust.No information relating to any other series or class of series of ProShares Trust is amended or superseded hereby. Prospectus February 12 , 2015 [ ] Short Gold Miners GDXS UltraShort Gold Miners GDXX Ultra Gold Miners ProShares Trust Distributor: SEI Investments Distribution Co. The Funds are listed on NYSE Arca. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 3
